Title: To Thomas Jefferson from Benjamin Vaughan, 28 April 1788
From: Vaughan, Benjamin
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Jeffries Sq: London, April 28, 1788.
          
          Presuming upon your kindness on a former occasion, I beg leave to have the honor of introducing to your acquaintance Mr. Baillie, nephew of the late Dr. William Hunter and who at present participates in the possession of his valuable cabinet. I take this liberty at the desire of a friend whom I esteem without having the pleasure of knowing Dr. Baillie, though not without being assured from his character that you will have satisfaction in shewing him your kind attentions, and derive pleasure from his conversation.
          I have the honor to be, dear sir, Your respectful & obedt. humble servt.
          
            Benjn. Vaughan
          
        